Citation Nr: 1634309	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  10-35 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to higher disability ratings for lumbar/thoracic spondylosis with lumbar strain, initially rated 10 percent disabling prior to January 8, 2014, and rated as 20 percent disabling since.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her witness


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel
INTRODUCTION

The Veteran had service with the Oklahoma National Guard from January 2004 to September 2014, with active duty from February 2004 to November 2004 and from October 2007 to November 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO granted service connection for the lumbar spine disability, assigning a10 percent disability rating, effective November 22, 2008.

In July 2015, the Veteran and her witness, J. D., testified at a hearing before a Veterans Law Judge (VLJ) that is no longer available to make a decision on her appeal.  The Veteran did not respond to an April 2016 notice that notified her of her right to appear at a new Board hearing before a VLJ who will decide her claim.  The Board assumes, therefore, that she does not want another hearing.  The Veteran additionally testified at a hearing before an RO Decision Review Officer in October 2012.  Transcripts of the Veteran's hearings are of record.

The Board remanded the Veteran's claim on appeal for further evidentiary development in August 2015.  Following the Board's remand, the Agency of Original Jurisdiction (AOJ) increased the disability rating for the service-connected lumbar spine disability to 20 percent, effective January 8, 2013, in an October 2015 rating decision. 

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.


REMAND

The Board remanded the Veteran's claim in August 2015 to afford her a new VA spine examination.  The Board instructed that the examiner should note the presence of additional loss of motion due to weakened movement, excess fatigability, incoordination, or pain on use, including during flare-ups.  While the Veteran was afforded a new VA examination of her spine in November 2015, the examiner indicated that she could not make the required determination of whether pain, weakness, fatigability, or incoordination additionally limited the Veteran's functional ability during flare-ups without resort to mere speculation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015).  This is contrary to applicable case law and laws and regulations.  DeLuca, supra.; see also Layno v. Brown, 6 Vet. App. 465 (1994).  The examiner indicated that she could not make this determination because the Veteran was not examined during a time of a flare-up.  

Additionally, prior VA examination reports all noted flare-ups of the lumbar spine disability, and a January 2014 VA examination report noted that the Veteran also suffered functional loss due to weakened movement, excess fatigability, and lack of endurance.  None of the examiners, however, provided a required opinion as to what additional limitation of function, to include limitation of motion, is present during flare-ups or as a result of weakened movement, excess fatigability or lack of endurance.  DeLuca, supra.  Remand for a new VA examination to determine the extent of additional limitation of function, to include loss of range of motion, is required.  38 C.F.R. § 4.2 (2015).

Additionally, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, and held that the sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA spine examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should:

A)  Report the Veteran's ranges of thoracolumbar spine motion in degrees in passive motion, active motion, and in weight-bearing and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

B)  Determine the extent the thoracolumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups.  This determination should be made in terms of the degree of additional range-of-motion loss.  

The examiner must ask the Veteran if she has current flare-ups.  The examiner must also take into consideration her prior reports of flare-ups of thoracolumbar spine disability, and to the extent possible, opine as to the amount of additional range-of-motion loss resulting from functional loss during flare-ups.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


